 Case: 4:19-cv-02601-HEA Doc. #: 33 Filed: 05/27/20 Page: 1 of 7 PageID #: 353




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

CARLA BEEN, individually and            )
on behalf of all others similarly       )
situated,                               )
                                        )
         Plaintiff,                     )       Case No. 4:19CV2601 HEA
                                        )
         vs.                            )
                                        )
EDGEWELL PERSONAL CARE                  )
COMPANY, et al.,                        )
                                        )
         Defendants.

                      OPINION, MEMORANDUM AND ORDER
      This matter is before the Court on Defendants’ Motion to Dismiss or to

Compel Arbitration and to Stay Litigation, [Doc. No. 19]. Plaintiff opposes the

Motion. For the reasons set forth below, the motion will be granted as detailed

below.

                              Facts and Background

      Plaintiff Carla Been filed a class action petition in the Circuit Court of St.

Louis County against Defendants Edgewell Personal Care Company, Edgewell

Personal Care Brands, LLC, Edgewell Personal Care, LLC and Does 1 through 10.

Been alleged violations of the Missouri Merchandising Practices Act asserting

Defendants employed gender-discriminatory pricing schemes in charging more for

a female-marketed version of a “materially-identical-if-not-inferior product” than
                                            1
 Case: 4:19-cv-02601-HEA Doc. #: 33 Filed: 05/27/20 Page: 2 of 7 PageID #: 354




they charged for the corresponding male-marketed version. This lawsuit concerns,

in particular, the Schick “Quattro for Women” 4-Blade Disposable Razor Refill

Blades and the “Quattro Titanium” men’s refill razors. On September 19, 2019,

Defendants removed the matter pursuant to the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. § 1332(d). On October 7, 2019, Been filed an amended

complaint asserting the same cause of action.

      In her initial complaint, Plaintiff alleged in or around July 2019, she

purchased the “Quattro for Women” 4-Blade Women’s Disposable Razor Refill

Blades from Schick via Schick’s website, www.schick.com. She also defined the

class as “All persons, who, within the Class Period, purchased “Schick”-brand

“Quattro For Women” Disposable Razor Refill Blades, “Sensitive” or “Regular”

in the State of Missouri.” In her Amended Complaint, Plaintiff removed the

allegations related to her purchase on Schick’s website and added allegations that

she purchased the product through a Missouri retailer in October 2019. She also

amended the class definition to, “All persons, who, within the Class Period,

purchased “Schick”-brand “Quattro For Women” Disposable Razor Refill Blades,

“Sensitive” or “Regular” (the “Product”)5 from a retailer in the State of Missouri.

      Plaintiff has pending in this Court a virtually identical suit styled Been v.

Edgewell Personal Care Company, et al., 4:19CV2602 SRC. The only difference

between that case (Been II) and the instant case (Been I) is the product in question.


                                          2
 Case: 4:19-cv-02601-HEA Doc. #: 33 Filed: 05/27/20 Page: 3 of 7 PageID #: 355




Been II challenges Defendants’ product “Quattro for Women” razors, whereas

Been I has been brought regarding the “Quatro for Women” 4-Blade Disposable

Razor Refill Blades.

      Defendants seek dismissal of the Amended Complaint or for the Court to

compel arbitration and stay all proceedings in this action.

                                      Standard

      “Arbitration agreements are governed by the Federal Arbitration Act

(“FAA”).” Hoffman v. Cargill Inc., 236 F.3d 458, 461 (8th Cir. 2001). The FAA

provides that:

      A written provision in . . . a contract evidencing a transaction involving
      commerce to settle by arbitration a controversy thereafter arising out of such
      contract or transaction…or an agreement in writing to submit to arbitration
      an existing controversy arising out of such a contract, transaction, or refusal,
      shall be valid, irrevocable, and enforceable, save upon such grounds as exist
      at law or in equity for the revocation of any contract.

9 U.S.C.A. § 2.

      A party aggrieved by the alleged failure, neglect, or refusal of another to
      arbitrate under a written agreement for arbitration may petition any United
      States district court which, save for such agreement, would have jurisdiction
      under title 28, in a civil action or in admiralty of the subject matter of a suit
      arising out of the controversy between the parties, for an order directing that
      such arbitration proceed in the manner provided for in such agreement.

9 U.S.C. § 4. The FAA reflects a “liberal federal policy favoring arbitration.”

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011). Accordingly,

“courts must place arbitration agreements on an equal footing with other contracts”


                                          3
 Case: 4:19-cv-02601-HEA Doc. #: 33 Filed: 05/27/20 Page: 4 of 7 PageID #: 356




and enforce them according to their terms. Id. “[A]ny doubts concerning the

scope of arbitrable issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language itself or an allegation

of waiver, delay, or a like defense to arbitrability.” Lyster v. Ryan’s Family Steak

Houses, Inc., 239 F.3d 943, 945 (8th Cir. 2001).

                                     Discussion

      On March 31, 2020, Judge Clark entered a Memorandum and Order in Been

II. In this Memorandum and Order, Judge Clark analyzed the identical issue

involving the same parties as the issue before the undersigned. Judge Clark found:

            When Been purchased the [product] from the Schick website, she
      agreed to certain terms and conditions and thereby entered into a contract
      with Defendants. The contract includes an arbitration clause stating:

             WE BOTH AGREE TO ARBITRATE: You and Edgewell agree to
             resolve any claims relating to these Terms of Use through final and
             binding arbitration, except that, to the extent you have in any manner
             violated or threatened to violate our intellectual property rights (for
             example, trademark, trade secret, copyright, or patent rights) . . .

      Doc. 19-1, pg. 10. The arbitration clause further states:

             The Federal Arbitration Act governs the interpretation and
             enforcement of this dispute resolution provision. Arbitration shall be
             initiated through JAMS. Any dispute, controversy, or claim arising
             out of or relating to these Terms of Use shall be referred to and finally
             determined by arbitration in accordance with the JAMS Streamlined
             Arbitration Rules and Procedures in front of one arbitrator. If there is
             a conflict between JAMS Rules and the rules set forth in these Terms
             of Use, the rules set forth in these Terms of Use will govern.



                                          4
Case: 4:19-cv-02601-HEA Doc. #: 33 Filed: 05/27/20 Page: 5 of 7 PageID #: 357




    Doc. 19-1, pg. 11. JAMS Rule 8(b), incorporated into the arbitration clause,
    states:

          Jurisdictional and arbitrability disputes, including disputes over the
          formation, existence, validity, interpretation or scope of the agreement
          under which Arbitration is sought, and who are proper Parties to the
          Arbitration, shall be submitted to and ruled on by the Arbitrator. The
          Arbitrator has the authority to determine jurisdiction and arbitrability
          issues as a preliminary matter.

    Doc. 19-2, pg. 12.

           These clauses require the Court to refer all jurisdictional and
    arbitrability disputes to the arbitrator. Thus, the Court does not have the
    power to determine whether this contract and arbitration clause can govern
    the subsequent purchase made by Been from a third-party retailer; the
    arbitrator must do so. In Henry Schein, Inc. v. Archer & White Sales, Inc.,
    the Supreme Court recently addressed the issue of delegating the
    arbitrability question to an arbitrator. 139 S. Ct. 524 (2019). The Supreme
    Court stated, “we have held that parties may agree to have an arbitrator
    decide not only the merits of a particular dispute but also ‘gateway’
    questions of ‘arbitrability’ such as whether the parties have agreed to
    arbitrate or whether their agreement covers a particular controversy.” Id. at
    529 (quoting Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 68-69
    (2010)). “An agreement to arbitrate a gateway issue is simply an additional,
    antecedent agreement the party seeking arbitration asks the federal court to
    enforce . . .” Id. “When the parties’ contract delegates the arbitrability
    question to an arbitrator, a court may not override the contract. In those
    circumstances, a court possesses no power to decide the arbitrability issue.”
    Id.

           “[B]efore referring a dispute to an arbitrator, the court determines
    whether a valid arbitration agreement exists. 9 U.S.C. § 2. But if a valid
    agreement exists, and if the agreement delegates the arbitrability issue to an
    arbitrator, a court may not decide the arbitrability issue.” Id. at 530. Here, a
    valid agreement exists between Defendants and Been. This agreement
    delegates the arbitrability issue to the arbitrator including the formation,
    existence, validity, interpretation, or scope of the Agreement. This includes
    the question of whether this agreement governs subsequent purchases of


                                        5
 Case: 4:19-cv-02601-HEA Doc. #: 33 Filed: 05/27/20 Page: 6 of 7 PageID #: 358




      Schick products by Been from third-party retailers. Therefore, the Court
      must compel arbitration.

             “The [Federal Arbitration Act] generally requires a federal district
      court to stay an action pending an arbitration, rather than to dismiss it.”
      Green v. Super Shuttle Intern., Inc., 653 F.3d 766, 769 (8th Cir. 2011)
      (citing 9 U.S.C. § 3) (stating the district court “shall...stay the trial of the
      action until such arbitration has been had in accordance with the terms of the
      agreement”). In Green, however, the Court recognized that district courts
      sometimes rely upon “a judicially-created exception to the general rule
      which indicates district courts may, in their discretion, dismiss an action
      rather than stay it where it is clear the entire controversy between the parties
      will be resolved by arbitration.” Id. at 669-70. Here, the entire controversy
      may not be decided by arbitration because the arbitrator may decide that the
      contract and arbitration clause do not apply to the dispute. If that happens,
      Been may be prejudiced by a dismissal because the statute of limitations
      may run in the meantime. Id. at 770. Thus, the Court stays the action
      pending arbitration, rather than dismissing it.

Been II, Cause No. 4:19CV2602 SRC (E.D. Mo March 31, 2020).

      The same analysis and authority apply in this case. The Court adopts Judge

Clark’s findings and conclusions fully herein. For the reasons set forth in Judge

Clark’s Memorandum and Opinion, the Motion to Compel Arbitration must be

granted.

      Accordingly,

      IT IS HEREBY ORDERED Defendants’ Motion to Dismiss or to Compel

Arbitration and to Stay Litigation, [Doc. No. 19] is GRANTED.

      IT IS FURTHER ORDERED that this matter is stayed pending arbitration.

The parties shall notify the Court of the completion of the arbitration and shall



                                          6
 Case: 4:19-cv-02601-HEA Doc. #: 33 Filed: 05/27/20 Page: 7 of 7 PageID #: 359




provide a status report in the notification.

      Dated this 27th day of May, 2020.




                                         _________________________________
                                            HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE




                                           7
